[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ONOBJECTION TO ACCEPTANCE OF REPORTOF THE ATTORNEY TRIAL REFEREE
The plaintiff objects to the acceptance of the report filed by the Attorney Trial Referee ("Referee") on January 19, 1994. In that report the Referee found that defendant Barbara McCarthy did not sign the listing agreements (Exhibits C  D) which governed the sale of lots 8 and 9. Plaintiff claims that said defendants repeatedly admitted in the pleadings and CT Page 5325 in their motion for summary judgment that both Michael and Barbara McCarthy entered into the listing agreements which governed the sale. Although such claim may be true, the Referee stated in his report that Barbara McCarthy testified at the hearing that she did not sign exhibits C and D and that he believed her. Whether or not she signed those listing agreements was a question of fact for the Referee to determine. The court will not overturn a Referee's finding of fact unless there is no evidence to support it.
Accordingly, the plaintiff's objection to the Referee's report is overruled.
Allen State Trial Referee